Citation Nr: 0914492	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for an eye disorder, 
including left exotropia, non-comitant, paresis of internal 
and rectus muscle.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for hearing loss.  The RO also denied reopening claims for 
service connection for pes planus and an eye disorder; 
however, these claims were subsequently reopened and denied 
on the merits in the February 2008 statement of the case.  
Regardless of the RO's decision, the Board must first 
determine whether new and material evidence has been 
submitted before addressing the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether there was clear and unmistakable error 
(CUE) in the August 1955 rating decision denying service 
connection for bilateral pes planus was raised by the 
representative in March 2009.  It is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
matter of whether new and material evidence has been received 
to reopen the claim for service connection for third degree 
pes planus is being deferred pending resolution of the above 
matter.  




FINDINGS OF FACT

1.  Bilateral hearing is related to service.  

2.  The RO denied service connection for left exotropia, non-
comitant, paresis of internal and external rectus left eye in 
July 1955.  The Veteran did not appeal.

3.  The RO denied service connection for left exotropia, non-
comitant, paresis of internal and external rectus muscle in 
May 2004 and June 2005.  A notice of disagreement was 
received in September 2005.  A statement of the case was 
issued in June 2006.  The Veteran did not perfect an appeal.

4.  Since the June 2006 statement of the case, evidence 
relating to an unestablished fact necessary to substantiate 
the claim and raising a reasonable possibility of 
substantiating the claim for service connection for an eye 
disorder has not been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The June 2005 RO decision denying service connection for 
left exotropia, non-comitant, paresis of internal and rectus 
muscle is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

3.  The criteria to reopen the claim for service connection 
for an eye disorder, including left exotropia, non-comitant, 
paresis of internal and rectus muscle, based on new and 
material evidence are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through May 2006 and 
February 2007 letters to the Veteran that addressed all three 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
the evidence required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), concerning effective date and degree of disability, 
and by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning 
reopening previously denied claims, was provided.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, as well as testimony from the Veteran and 
his spouse.  A VA audiometric examination with a nexus 
opinion was obtained in November 2008.  A VA examination is 
not necessary for the eye claim as it has not been reopened.  
See 38 C.F.R. § 3.159.  VA has satisfied its assistance 
duties.

Hearing loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records are silent for reference to hearing 
loss.  On service discharge examination in June 1955, the 
Veteran's hearing was 15/15 per spoken and whispered voice 
testing.  

After service, there were no complaints, findings, or 
diagnoses of hearing loss on VA examination in July 1955.  

A private audiogram from Dr. Jody Hirsch, Au.D. dated in June 
2005 indicates that the Veteran then had hearing loss 
disability as defined by 38 C.F.R. § 3.385.  In August 2006, 
Dr. Hirsch indicated that the Veteran had been her patient 
for over 6 years and that he reported to her that he had been 
a projectionist during service, requiring him to be seated 
next to loud speakers with exposure 5 days a week for over 1 
1/2 years.  Dr. Hirsch stated that the Veteran had a high 
frequency sensorineural hearing loss and that its 
configuration was consistent with noise induced type hearing 
loss.  

A VA audiology consult from April 2006 reveals the Veteran 
reported military and recreational noise exposure.  The 
audiologist evaluated the Veteran and found that the Veteran 
had hearing loss, and that it was consistent with noise 
exposure.  

On VA audiometric examination in November 2008, the Veteran's 
claims folder was reviewed, and the examiner noted that there 
were no audiograms available from prior to June 2005.  She 
noted that the Veteran reported an insidious onset of hearing 
loss, gradually progressive over the past couple of years.  
She performed audiometric testing on the Veteran and found 
that he had sensorineural hearing loss.  She indicated that 
there were not sufficient facts in evidence and so she could 
not resolve the issue of whether the Veteran's hearing loss 
was related to service without resort to speculation.  She 
stated that that day's findings were too remote in time from 
service, and that the claims folder did not include 
documentation of hearing loss symptoms in service or nearer 
in time to service.  She also reported that the Veteran's 
hearing loss was not greater than what would be expected from 
presbycusis in isolation.  

In sum, the service treatment records are negative for 
complaints or findings of hearing loss, and hearing loss was 
not shown by the medical evidence until approximately 50 
years after service.  The Veteran is competent to state that 
he was exposed to noise during service.  Dr. Hirsch (who 
appears to be the Veteran's daughter) and the VA audiologist 
in April 2006 rendered opinions that the Veteran's hearing 
loss was consistent with noise exposure.  The VA examiner in 
November 2008 reviewed the Veteran's claims folder and 
indicated that she could not relate the Veteran's hearing 
loss to service without resort to speculation.  This evidence 
falls into the category of nonevidence, and therefore will 
not be considered.  See Sklar v. Brown, 5 Vet. App. 104, 145-
6 (1993) (holding that where a physician is unable to offer a 
definite causal relationship, that opinion may not be 
utilized in establishing service connection as such an 
opinion is nonevidence).  The Board finds that the evidence 
is in equipoise and resolves doubt in the Veteran's favor.  
Accordingly, service connection is granted for bilateral 
hearing loss.  



Left exotropia, non-comitant, paresis of internal and rectus 
muscle

For purposes of entitlement to benefits, congenital or 
developmental defects and refractive error of the eye are not 
considered to be disease or injury within the meaning of the 
statutes governing service connection.  38 C.F.R. §§ 3.303(c) 
(congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation), 
4.9 (mere congenital or developmental defects are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes).  In other words, by 
law, in-service incurrence of a disease or injury is not 
possible with respect to manifestations of a congenital or 
developmental defect, and as a result, the second requirement 
for service-connection cannot be met with respect to 
congenital defects.  See Winn v. Brown, 8 Vet. App. 510 
(1996) (upholding VA regulations that distinguish a 
congenital or developmental defect from a disease); Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA 
regulation that refractive errors of the eye are a congenital 
defect and thus do not constitute an injury or disease 
incurred in service).  

Although a developmental defect may not be considered a 
disease or injury incurred during service, service connection 
may nevertheless be available for a disability shown to have 
resulted from a congenital defect which was subject to a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The Veteran submitted a claim for service connection for an 
eye disorder in June 1955.  His service treatment records 
showed that on pre-induction examination in November 1951 he 
was diagnosed as having myopia of the right eye and 
convergent strabismus.  He gave a history of two ocular 
muscle operations on the left eye, in 1937 and 1941.

On induction examination in July 1953, the Veteran was 
diagnosed as having myopia.  Vision on the right was 20/200 
and on the left was 20/30, corrected to 20/20 bilaterally.  
New glasses were issued in August 1953.  In October 1953, he 
gave a history of a steel "splint" in his left eye.  In May 
1954, the Veteran was treated for a laceration over his eye.  
He had six skin sutures.  In September 1954, the Veteran 
complained that his eyes tire, and left internal rectus 
paresis was diagnosed.  It was reported that it had been 
operated on twice.  New glasses were issued.  

On service discharge examination in June 1955, the Veteran's 
vision was 20/400 bilaterally corrected to 20/20 right and 
20/30 left.  Compound myopic astigmatism left eye mixed 
astigmatism was reported.  So was exotropia, paradoxical 
anomalous correspondence, paresis of the lateral and medial 
rectus of the left eye, and diplopia when fixating with left 
eye.  

After service, the Veteran was afforded a VA examination in 
July 1955.  He was diagnosed as having left exotropia, non-
comitant, paresis of internal and rectus, left eye.

In August 1955, the RO denied service connection for left 
exotropia, non-comitant, paresis of internal and rectus, left 
eye, on the grounds that it was a constitutional or 
developmental abnormality and not a disability under the law.  
The Veteran was notified of this decision and of his 
appellate rights by letter dated in August 1955.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim in November 2003.  He 
reported that a projection lamp blew up in his face in 1954 
and that some glass particles hit his face and eyes.  In a 
May 2004 rating decision, the RO found that new and material 
evidence had not been received.  The Veteran was notified of 
this decision and of his appellate rights by letter dated May 
21, 2004.   

The Veteran requested that his claim be reopened in March 
2005.  Additional VA records were then obtained, including a 
November 2004 VA treatment record showing a history of a lamp 
blowing up in the Veteran's face in service, and a past 
ocular history of symptoms in the left eye secondary to 
muscle paralysis, a horseshoe tear in the left eye in 1993, 
and lid papillomas removed.  The Veteran was found to have 
bilateral cataracts, constant left exotropia with central 
suppression (probable amblyopia), and compound myopic 
astigmatism/presbyopia.  

In June 2005, the RO again found that new and material 
evidence had not been received, noting that the Veteran's eye 
disorder is considered to be a constitutional or 
developmental abnormality.  The Veteran was notified of this 
decision and of his appellate rights by letter dated June 17, 
2005.  

Additional evidence was received, including private treatment 
records dated from 1985 to 2004.  In a March 2004 letter, 
Gregory Cowan, M.D. stated that the Veteran's "cataract and 
eye deterioration are as likely or not secondary to accident 
suffered while in the military."  

In September 2005, the Veteran filed a timely notice of 
disagreement with the June 2005 rating decision.  See 
38 C.F.R. § 20.302(a).  A statement of the case (SOC) was 
issued on June 26, 2006.  In the SOC, the RO stated that 
refractive error of the eye, including myopia and 
astigmatism, are congenital or developmental defects that are 
not subject to service connection.  The RO also stated that 
the evidence failed to show that cataracts began in service. 

A VA Form 9 dated September 11, 2006, in which the Veteran 
requested a 90-day extension to perfect his appeal, was 
received on September 15, 2006, more than 60 days after the 
issuance of the SOC.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).     

By letter dated September 30, 2006, the RO notified the 
Veteran that his VA Form 9 (substantive appeal) was not 
timely and that he was not entitled to an extension of time 
based upon 38 C.F.R. § 20.203.  The Veteran was notified of 
his right to appeal this determination.  

In a VA Form 21-4138 received in October 2006 the Veteran 
stated, "Per VA letter dated 9/30/06 be advised SOC dated 
6/26/06 was dated over a year which was late when VA mailed.  
Please advise."  This statement does not express 
dissatisfaction or disagreement and a desire to contest the 
result of the September 2006 determination that the appeal 
was not timely.  See 38 C.F.R. § 20.201.  The Veteran 
appeared only to be complaining that the Statement of the 
Case was not sent to him until June 2006.  He in no way 
argued that his substantive appeal should have been accepted 
as timely or that he disagreed with the September 2006 
determination.  No correspondence was received within one 
year of the September 30, 2006 letter that expressed 
dissatisfaction or disagreement and a desire to contest the 
result of that determination.  Accordingly, the Veteran did 
not submit a timely notice of disagreement with September 
2006 determination by the RO that his VA Form 9 (substantive 
appeal) was not timely.  Accordingly, the May 2004, June 
2005, and September 2006 RO determinations are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The Veteran's September 2006 VA Form 9 was treated as an 
application to reopen.  Claims are to be reopened when new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002).  Applicable 38 C.F.R. § 3.156 (2008) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The evidence received subsequent to the June 2006 SOC is 
presumed credible for the purposes of reopening the Veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

New and material evidence has not been received to reopen the 
claim for service connection for an eye disorder.  The 
Veteran's wife indicated in October 2006 that since the 
in-service problem with the projection lamp explosion, the 
Veteran has had to wear tinted glasses only, due to light 
sensitivity.  This evidence is cumulative to the extent that 
it shows that the Veteran suffered an eye injury during 
service and continued to suffer from eye problems after 
service.  This had been established at the time of the prior, 
final decision.     

Many additional post-service treatment records have been 
received.  However, these records are cumulative to the 
extent that they show that the Veteran suffers from current 
eye problems, such as exotropia and cataracts.  These records 
are not material, as they do not relate any currently 
diagnosed acquired eye disorder, such as cataracts, to active 
service or show that a disability resulted from a congenital 
defect which was subject to a superimposed disease or injury 
during service.  

A duplicate of the March 2004 letter from Dr. Cowan, 
indicating that the Veteran's cataract and eye deterioration 
are as likely or not secondary to an accident suffered while 
in the military, and received in October 2008, is by its very 
nature, not new.  It was previously submitted and considered.  
The same applies to the copy of the June 1955 claim form 
received from the Veteran in October 2008.

The Veteran's November 2006 and September 2008 testimony that 
a lamp blew up in his face in service and that he got treated 
for that and was authorized to wear sunglasses and had his 
prescriptions changed in service is cumulative, as he made 
similar contentions at the time of the last final decision.  
The Board also points out that the Veteran is incapable of 
indicating that any currently diagnosed eye disorder had its 
onset during service, as he is a layperson.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In a December 2008 VA eye examination report, the Veteran was 
diagnosed as having cataracts, large angle left exotropia 
with adduction deficit, history of horseshoe tear of the left 
eye in 1993, and lid papillomas.  The examiner stated that it 
was less likely than not that the Veteran's bilateral 
cataracts were caused by or a result of a projection lamp 
explosion in service.  This evidence is not material.  It 
does not raise a reasonable possibility of substantiating the 
claim, as it works against the claim rather than in favor of 
it.    

No new, competent medical evidence has been received since 
the June 2006 SOC showing that the Veteran has a current 
acquired eye disorder that had its onset during service or is 
related to an in-service event, disease, or injury.  Nor has 
any new, competent medical evidence been received showing 
that the Veteran's developmental or congenital defect of the 
eye was subject to a superimposed disease or injury during 
service which resulted in an additional disability.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2006 statement of the case is not new 
and material and does not serve to reopen the Veteran's 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


ORDER

Service connection for bilateral hearing loss is granted.

The application to reopen the claim for service connection 
for an eye disorder, including left exotropia, non-comitant, 
paresis of internal and rectus muscle, is denied.


REMAND

The Veteran's representative asserted in March 2009 that 
there was CUE in the August 1955 rating decision which denied 
service connection for bilateral pes planus, and that this 
issue is inextricably intertwined, per Smith v. Gober, 236 
F.3d. 1370 (Fed.Cir. 2001), with the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for bilateral pes planus.  The Board 
concludes that the RO should address the matter of whether 
there was CUE in the August 1955 rating decision prior to a 
final Board decision on the matter of whether new and 
material evidence has been received to reopen the claim for 
service connection for bilateral pes planus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Render a rating decision on the 
matter of whether there was CUE in the 
August 1955 rating decision denying 
service connection for bilateral pes 
planus, and provide the Veteran with 
notice and appellate rights concerning 
such decision.  Any other action which 
may be necessary concerning such claim 
should be accomplished.

2.  Thereafter, readjudicate the 
Veteran's pending application to reopen 
his claim for service connection for pes 
planus in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


